TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-02-00533-CR
                                       NO. 03-02-00534-CR




                                Kendrick Cordell Jones, Appellant


                                                  v.


                                   The State of Texas, Appellee




          FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NOS. 51,572 & 52,970, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




               Kendrick Cordell Jones seeks to appeal from judgments of conviction for aggravated

assault and burglary of a habitation. Sentence was imposed in both cases on June 14, 2002. There was no

motion for new trial. The deadline for perfecting appeal was therefore July 15, 2002. Tex. R. App. P.

26.2(a)(1). Notices of appeal were filed on August 26, 2002. Under the circumstances, we lack

jurisdiction to dispose of the purported appeals in any manner other than by dismissing for want of

jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d

519, 522-23 (Tex. Crim. App. 1996).
                 The appeals are dismissed.




                                               __________________________________________

                                               Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: September 19, 2002

Do Not Publish




                                                  2